Exhibit 10.11

AMENDMENT NUMBER ONE TO

CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT



Dated February 15, 2002



BETWEEN:



CROWN RESOURCES CORPORATION

, a corporation incorporated under the laws of the State of Washington,
hereinafter called the "Corporation" and





Christopher E. Herald

, Chief Executive Officer of the Corporation, of the City of Golden, in the
State of Colorado, hereinafter called the "Executive".





Whereas

, the Corporation and the Executive entered into a Change in Control Severance
Benefits Agreement dated June 19, 2000 (the "Agreement"). The Corporation and
the Executive now wish to amend the Agreement by adding the following language
to the end of Section 2:





"Notwithstanding the above, (A) the filing of a Plan of Reorganization (the
"Plan"), approved by the Corporation's Board of Directors, with the United
States Bankruptcy Court for the District of Colorado, (the "Court") prior to
March 31, 2002, and (B) the confirmation of the Plan by the Court prior to
September 30, 2002, and (C) any actions taken by the Corporation to comply with
the provisions of the Plan and the effect of such actions, will not be deemed to
be a Change in Control of the Corporation; provided, however, that (i) any
rejection of the Plan or (ii) confirmation of the Plan that has a modification
which results in any Class, as defined in the Plan, increasing or decreasing by
more than 10% its percentage ownership of shares of the Corporation's common
stock, on an issued and outstanding basis or on a fully diluted basis, from the
ownership contemplated in the Plan, as filed, will be deemed a Change in Control
of the Corporation.



All other provisions of the Agreement shall remain in full force and effect.



IN WITNESS WHEREOF,

the parties hereto have signed this Agreement as of the date first written
above.



"Executive"

Crown Resources Corporation

       

                                                               

By:                                                        

Christopher E. Herald

Name:                                                   

 

Title:                                                     



 

AMENDMENT NUMBER TWO TO

CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT



Dated March 22, 2002



BETWEEN:



CROWN RESOURCES CORPORATION

, a corporation incorporated under the laws of the State of Washington,
hereinafter called the "Corporation" and





Christopher E. Herald

, Chief Executive Officer of the Corporation, of the City of Golden, in the
State of Colorado, hereinafter called the "Executive".





Whereas

, the Corporation and the Executive entered into a Change in Control Severance
Benefits Agreement dated June 19, 2000, as amended by that certain Amendment
Number One to Change in Control Severance Benefits Agreement dated February 15,
2002 (the "Agreement"). The Corporation and the Executive now wish to amend the
Agreement by adding the following language to the end of Section 2:





"For purposes of the foregoing, the conversion into common stock of the
Corporation of any of the 10% Secured Convertible Promissory Notes or the 10%
Convertible Subordinated Promissory Notes issued prior to or in connection with
the confirmation of the Plan by the Court, and the exercise of any Warrants for
the purchase of common stock of the Corporation issued prior to or in connection
with the confirmation of the Plan by the Court, shall not constitute a change in
beneficial ownership of securities of the Corporation or otherwise constitute a
Change of Control of the Corporation for purposes of this Agreement."



All other provisions of the Agreement shall remain in full force and effect.



IN WITNESS WHEREOF

, the parties hereto have signed this Agreement as of the date first written
above.





"Executive"

Crown Resources Corporation

       

                                                               

By:                                                        

Christopher E. Herald

Name:                                                   

 

Title:                                                     

